PER CURIAM
ORDER.
For reasons to be stated later in an opinion to be filed, it is this 25th day of August, 2006,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the judgment of the Circuit Court for Anne Arundel County be, and it is hereby, reversed, and the case is remanded to that court with instructions to enter (1) a declaratory judgment that Thomas Perez does not possess the Constitutional qualifications for the office of Attorney General by reason of not having practiced law in Maryland for a period of ten years as required by Article V, Section 4 of the Maryland Constitution, and (2) an order directing that the name of Thomas Perez be removed from the ballot at the September, 2006 primary election. Costs to be paid by the appellees. Mandate to issue forthwith.

*305
ORDER

The Court having considered the motion to modify order and the responses filed thereto in the above captioned case, it is this 29th day of August, 2006,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the motion be, and it is hereby, granted and the Per Curiam Order of the Court dated August 25, 2006 is modified by: (a) deleting the requirement that the Circuit Court for Anne Arundel County order that “the name of Thomas Perez be removed from the ballot at the September, 2006 primary election;” and (b) instructing the Circuit Court for Anne Arundel County to enter an order requiring the State Board of Elections to provide directions to the local boards of elections to: (1) post notices conspicuously in each polling location informing voters that Thomas Perez is not a candidate for the Office of the Attorney General and that any votes cast for Mr. Perez will not be counted; and (2) provide the same standard of notice to voters who will be using paper ballots for absentee and provisional voting.